  

Stock Purchase Agreement

 

Stock Purchase Agreement (the “Agreement”) is entered into this 23rd day of
January 2014, by and between Pharmacy Development Corporation (“PDC”), a
California corporation, having its official address at 18013 Sky Park Cir Suite
D, Irvine, CA 92614 and Trestles Pain Specialists, LLC (“TPS”), a California
Corporation having its official address at 33171 Paseo Cerveza, Suite 207, San
Juan Capistrano, CA 92675.

 

Whereas, PDC is the owner of certain shares of The PAWS Pet Company, Inc.
(“PAWS”) Series D Convertible Preferred Stock (the “Series D Shares”) bearing a
restrictive legend, free of all liens and encumbrances other than those
contained within that certain First Amended Securities Exchange Agreement 1 (the
“SEA”) executed on December 31, 2013 by and between PDC and PAWS and;

 

Whereas, PDC is not an affiliate (as that term is defined under Rule 144 as
Promulgated by the Securities and Exchange Commission (the “SEC”) under its
authority pursuant to the Securities Act of 1933 (the “Act”) of PAWS, and has
not been an affiliate during the past ninety (90) days; and

 

Whereas, TPS is desirous of purchasing Series D Shares from PDC; and

 

Whereas, PDC is desirous of maintaining an ongoing consultancy based
relationship with TPS.

 

Now Therefore, PDC and TPS agree as follows:

 

Section 1. Purchase. TPS will agree to purchase one hundred and sixty-six
thousand, six hundred and sixty-four (166,664) Series D Shares in four
certificates of forty one thousand, six hundred and sixty six (41,666) shares
each, said shares being currently convertible into a total of one hundred and
sixty-six million, six hundred and sixty-four thousand (166,664,000) shares of
the Common stock of The PAWS Pet Company, Inc., for in consideration of
consulting services and business development assistance, the receipt and
sufficiency of which is hereby acknowledged, subject to the fulfillment of the
following conditions:

 

  a. Deliveries by PDC. On or prior to the Closing Date, the Company shall
deliver or cause to be delivered to the Investor the following:

 

  1. Delivery by PDC of one ( 1) certificate of Series D Shares in the amount of
forty one thousand, six hundred and sixty-six (41,666) shares as soon as
practicable and subject and pursuant to the relevant laws, rules and regulations
of the SEC and the transfer restrictions contained within the certain First
Amended Securities Exchange Agreement (“SEA”, a copy of which is publicly
available on the SEC’s EDGAR Filing System) executed on December 31, 2013 by and
between PDC and The PAWS Pet Company, Inc. (“PAWS”).         2. Transfer by the
PDC of one ( 1) certificate of Series D Shares in the amount of one hundred and
twenty-four thousand, nine hundred and ninety-eight (124,998) shares in the name
of TPS but held in escrow by PDC on behalf of TPS and only released to TPS, on a
monthly basis, commencing on June 30, 2014 in an amount equal to twelve hundred
and fifty (1,250) shares for each One Million Dollars (US$1,000,000) in billable
and qualified prescriptions generated by the consultant pursuant to that certain
Consulting Services Agreement (the “Consulting Services Agreement”) entered into
on January 21, 2014, by and between the TPS and Mesa Pharmacy Inc. 

 



 



1 A copy of the SEA is publicly available on the SEC’s EDGAR Filing System.

  

Page 1 of 3

 

  

b.Deliveries by TPS. On or prior to the Closing Date, the Company shall deliver
or cause to be delivered to the Investor the following:

 

1.this Agreement duly executed by the TPS; and     2.a fully executed copy of
the Consulting Services Agreement to PDC.

 

Section 2. Closing Date. The consummation of the transfer of the Shares
hereunder shall be held at the offices of SELLER at 5:00 p.m., on January 23,
2014 or at such other time and place as the PDC and TPS shall mutually agree
upon in writing.

 

Section 3. Failure to Deliver Shares. In the event that PDC is unable to deliver
the Series D Shares as a result of a failure to transfer the shares pursuant to
the transfer restrictions contained within the SEA, this entire agreement will
be cancelled.

 

Section 4. Governing Law. This Agreement shall be governed in all respects by
the laws of the State of California.

 

Section 5. Survival. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.

 

Section 6. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

Section 7. Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof. Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the parties.

 

Section 8. Notices and Other Communications. Every notice or other communication
required or contemplated by this Agreement by either party shall be delivered
either by (i) personal delivery, (ii) postage prepaid return receipt requested
registered or certified mail or the equivalent of registered or certified mail
under the laws of the country where mailed, (iii) nationally recognized
overnight courier, such as Federal Express or UPS, or (iv) facsimile with a
confirmation copy sent simultaneously by postage prepaid, return receipt
requested, registered or certified mail, in each case addressed to parties as
the case may be at the addresses listed above or at such other address as the
intended recipient previously shall have designated by written notice to the
other party (with copies to counsel as may be indicated on the signature page).
Notice by registered or certified mail shall be effective on the date it is
officially recorded as delivered to the intended recipient by return receipt or
equivalent, and in the absence of such record of delivery, the effective date
shall be presumed to have been the fifth (5th) business day after it was
deposited in the mail. All notices delivered in person or sent by courier shall
be deemed to have been delivered to and received by the addressee and shall be
effective on the date of personal delivery; notices delivered by facsimile with
simultaneous confirmation copy by registered or certified mail shall be deemed
delivered to and received by the addressee and effective on the date sent.
Notice not given in writing shall be effective only if acknowledged in writing
by a duly authorized representative of the party to whom it was given.

 



Page 2 of 3

 

 

Section 9. Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any holder of any Shares, upon any breach or default
of SELLER under this Agreement, shall impair any such right, power or remedy of
such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.

 

Section 10. Severability of this Agreement. In case any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing the facsimile signature of a party hereto
shall constitute a valid and binding execution and delivery of this Agreement by
such party. Such facsimile copies shall constitute enforceable original
documents.

 

Section 12. Attorney’s Fees. Ifany action or proceeding shall be commenced to
enforce this Agreement or any right arising in connection with this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party, the reasonable attorneys’ fees, costs and expenses
incurred by such prevailing party in connection with such action or proceeding
or negotiation to avoid such action or proceeding.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth in the heading hereof.

  

PHARMACY DEVELOPMENT CORPORATION

 

By: /s/ Edward Kurtz   Name: Edward Kurtz   Its: Chief Operating Officer  

  

TRESTLES PAIN SPECIALISTS, LLC

 

By: /s/ John Garbino   Name: John Garbino   Its: Managing Member  

 



Page 3 of 3

 

 

 

